DETAILED ACTION
This communication is responsive to the instant application filed on 08/12/2022.
Claims 1, 10, and 16 are independent claims.
Claim 20 is canceled.
Claims 1, 5, 10, 14, and 16  are amended.
Claims 1-19 and 21 are pending in this application.
This Action has been made FINAL.

  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
This instant application is a continuation (CON.) of the application 14/834804 filed on 08/25/2015, which is patented number 10,423,588 on 09/24/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,423,588. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are directed to the automatically configuring replication volumes as part of a failover procedure for improving the orchestrated disaster recovery as the following table:
Instant application 16/451725
U.S. Patent No. 10,423,588
1. A method for automatically configuring replication volumes as part of a failover procedure, the method comprising:
     obtaining replication volume configuration information identifying configuration of at least one replication volume in a data replication relationship in which data is replicated from a replication source to a replication target, wherein the at least one replication volume is configured for the replication source and the at least one replication volume remains at least partially non-configured for the replication target during data replication from the replication source to the replication target , in which changes to one or more storage volumes at the replication source are replicated and made, prior to failover, to one or more storage volumes at the replication target; and 

     













based on an indication of failover from a replication source site to a replication target site, automatically configuring, using the obtained replication volume configuration information, the at least one replication volume for the replication target in preparation for use by an application of the replication target site, 






the automatically configuring including configuring, for the at least one replication volume, at least one volume group and at least one mount point.  

2. The method of claim 1, wherein configuring the at least one volume group comprises configuring for the replication target a volume group having one or more storage devices and configuring one or more mount points of the volume group. 
 
3. The method of claim 1, wherein configuring the at least one mount point comprises configuring a name, file system, size, and permission options of the at least one mount point.  

4. The method of claim 1, further comprising:  
     determining, as part of the configuring the at least one mount point, whether mounting a mount point of the at least one mount point presents a conflict with an existing mount point of the replication target site; and  
     END920150103US02Page 34 of 40based on determining that mounting the mount point presents a conflict, automatically unmounting the existing mount point and mounting the mount point.  

5. The method of claim 1, wherein the obtained replication volume configuration information comprises a partial identifier of a storage device of the replication target, and wherein the using the obtained replication volume configuration information comprises:
     obtaining, from the obtained replication volume configuration information, the partial identifier of the storage device; 
     querying an operating system of the replication target site to identify a full identifier for the storage device; 
     using the full identifier for the storage device to obtain a disk name for the storage device; and 
     using the disk name to configure a volume group of the at least one volume group.  

6. The method of claim 1, wherein obtaining the replication volume configuration information comprises obtaining the replication volume configuration information from the replication source site, the replication volume configuration information being built by a component of the replication source site.  

7. The method of claim 6, wherein the replication volume configuration information is built based on pairing information obtained at least partially from a repository storing replication relationships.  

***Notes: the limitations in claims 6-7 are similar to the limitations in claim 1 of Patent No. 10,423,588

8. The method of claim 7, wherein on the basis of the pairing information, configuration of at least one storage device of the replication source site is ignored in building the replication volume configuration information.  

9. The method of claim 1, wherein the replication source site comprises a plurality of primary virtual machines and the replication target site comprises a plurality of corresponding secondary virtual machines to which the failover is to occur, wherein the replication volume configuration information comprises replication volume configuration information specific to each primary virtual machine of the plurality of primary virtual machines, and wherein the automatically configuring the at least one replication volume for the replication target comprises automatically configuring on each secondary virtual machine of the plurality of secondary virtual machines a respective at least one volume group and at least one mount point of a corresponding primary virtual machine of the plurality of primary virtual machines.

*** Notes: claims 10-19 and 21 recite the similar limitations in the above claims 1-9; and therefore, are rejected by the same basis.

*** Notes: claims 10-19 and 21 are rejected as double patent in comparing to claims 8-15 of the US patent number 10,423,588. 
1. A method for automatically configuring replication volumes as part of a failover procedure, the method comprising: 
     obtaining replication volume configuration information identifying configuration of at least one replication volume in a data replication relationship in which data is replicated from a replication source to a replication target, wherein the at least one replication volume is configured for the replication source and the at least one replication volume remains at least partially non-configured for the replication target during data replication from the replication source to the replication target, 
wherein obtaining the replication volume configuration information comprises obtaining the replication volume configuration information from the replication source site, the replication volume configuration information being built by a component of the replication source site and being built based on pairing information obtained at least partially from a repository storing replication relationships, wherein the pairing information identifies a replication source storage device and replication target storage device, wherein the replication volume configuration information comprises volume group, logical volume, and mount point information, including file system, size, permission, and automount information, about the replication source storage device; and 
based on an indication of failover from a replication source site to a replication target site, automatically configuring, using the obtained replication volume configuration information, the at least one replication volume for the replication target in preparation for use by an application of the replication target site, 
wherein the automatically configuring the at least one replication volume for the replication target based on the failover configures the at least one replication volume using the volume group, logical volume, and mount point information, and 
the automatically configuring includes configuring, for the at least one replication volume, at least one volume group and at least one mount point.  

2. The method of claim 1, wherein configuring the at least one volume group comprises configuring for the replication target a volume group having one or more storage devices and configuring one or more mount points of the volume group. 
 
3. The method of claim 1, wherein configuring the at least one mount point comprises configuring a name, file system, size, and permission options of the at least one mount point.  

4. The method of claim 1, further comprising: 
     determining, as part of the configuring the at least one mount point, whether mounting a mount point of the at least one mount point presents a conflict with an existing mount point of the replication target site; and 
     based on determining that mounting the mount point presents a conflict, automatically unmounting the existing mount point and mounting the mount point.  

5. The method of claim 1, wherein the obtained replication volume configuration information comprises a partial identifier of a storage device of the replication target, and wherein the using the obtained replication volume configuration information comprises:
     obtaining, from the obtained replication volume configuration information, the partial identifier of the storage device; 
     querying an operating system of the replication target site to identify a full identifier for the storage device; 
     using the full identifier for the storage device to obtain a disk name for the storage device; and 
     using the disk name to configure a volume group of the at least one volume group.  





















6. The method of 1, wherein on the basis of the pairing information, configuration of at least one storage device of the replication source site is ignored in building the replication volume configuration information.  

10. The method of claim 1, wherein the replication source site comprises a plurality of primary virtual machines and the replication target site comprises a plurality of corresponding secondary virtual machines to which the failover is to occur, wherein the replication volume configuration information comprises replication volume configuration information specific to each primary virtual machine of the plurality of primary virtual machines, and wherein the automatically configuring the at least one replication volume for the replication target comprises automatically configuring on each secondary virtual machine of the plurality of secondary virtual machines a respective at least one volume group and at least one mount point of a corresponding primary virtual machine of the plurality of primary virtual machines.






*** In comparison, claims 8-15 recite similar limitations in claims 10-19 and 21 of the instant application 16/451725.


Claims 1-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of U.S. Patent No.10423588 in view of Choudhary et al., US Patent No. 7685385 (hereinafter as “Choudhary”). 
Regarding independent claims 1, 10, and 16, Choudlary teaches the amended limitation “in which changes volumes at the replication source are replicated and made, prior to failover, to one or more storage volumes at the replication target” (figs. 2-3, elements 305-315: teaches the values transfer from first volume 170(1) of the primary site 100(1) to the second volume 170(2) of the secondary site 100(2) via the replication log 180, and the transferring including the change/update of values/data as disclosed in col. 6, lines 45-67 to col. 7, lines 1-21, e.g. “As noted above, mapping information 190 maps the information in replicator log 180 to secondary volume 170(2). For example, if replicator log 180 is a queue that currently has four entries, each of which stores a value that was written to primary volume 170(1) by application 120 before the failover, mapping information 190 can identify the portion of secondary volume 170(2) that corresponds to each of those entries. Accordingly, mapping information 190 can be used to identify which portions of secondary volume 170(2) are out of sync. If, for example, the second entry in replicator log 180 stores the new value of block A of secondary volume 170(2),… In one embodiment, mapping information 190 stores information that is used to locate a value identified by a tuple, which includes a volume identifier (used to differentiate among volumes if several volumes are being replicated) and a logical block number, within replicator log 180” and “As values in replicator log 180 are copied to secondary volume 170(2), replicator module 160(2) updates mapping information 190. Additionally, these values can be deleted from replicator log 180 (e.g., by explicitly removing such values or by moving a pointer to the head of the queue to the next entry in the queue). For example, if the first entry in replicator log 180 corresponds to block B of secondary volume 170(2) (and if no other entries in replicator log 180 correspond to block B), information identifying block B will be removed from mapping information 190 as soon as replicator module 160(2) has written block B (or a group of values that include the new value of block B) to secondary volume 170(2)… acknowledges that the new value of block B has been written to secondary volume 170(2)...”; and further in col. 9, lines 1-18: “…Before the failover occurs, …”)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Choudhary would have provided Yamagami and Quintillion with the above indicated limitations for performing replication includes replicating the changed/updated data volumes from primary to secondary sites efficiently (Choudhary: see figs. 2-3, and col. 6, lines 45-67 and col. 7, lines 1-60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al., US Pub. No. 20030233518 (hereinafter as “Yamagami”), in view of Quintiliano, US Pub. No. 20070168692 (hereinafter as “Quintiliano”), and further in view of Choudhary et al., US Patent No. 7685385 (hereinafter as “Choudlary”). 
Regarding claim 1, Yamagami teaches a method for automatically configuring replication volumes as part of a failover procedure (Abstract, e.g., “replication of volumes”, and pars. [0027] “…For disaster recovery purposes, … When a fail-over occurs, the remote storage system which serves as the standby storage system must be accessible by the servers at the failed site…”,  and [0071] “…This system comprises four physical disks of 72GB capacity each, and can be configured to contain 24 volumes of 9GB size…”), the method comprising: 
obtaining replication volume configuration information identifying configuration of at least one replication volume in a data replication relationship in which data is replicated from a replication source to a replication target (Figs. 3A-3G are shown the mirror/replication volume configuration information and relationship, e.g., the “mount point” (see at Fig. 3C and par. [0083]), the “disk group configuration, volume name, disk group, etc.; Fig. 6 at elements 602-606, which are implied obtaining replication volume configuration information; pars. [0006] relationship in data (mirroring/copies data) from a primary storage=a replication source to a secondary storage=a replication target; Fig. 12 at element 1202; and pars. [0050-52] in providing/obtaining and identifying dataset/configuration information, mapping information in the configuration table), wherein the at least one replication volume is configured for the replication source (pars. [0004], managing replication (“mirror”) volumes in a data storage system, [0006] “…When data is written to the production volume (also referred to as “primary storage device”), the data processing system automatically copies the data to the mirror volume (or, “secondary storage device”)…as the production volume.” Teaches the mirror/replication volume is configured for the primary storage device=the replication source, and [0007] disclosed the further disaster recovery of the mirror/replication volumes between the primary storage and second storage; and pars. [0051-52]); and the automatically configuring including configuring, for the at least one replication volume, at least one volume group and at least one mount point (pars. [0029], wherein the “one or more mirror volumes” is interpreted as the replication volume, “the volume pool” is interpreted as the volume group, [0072-73] and [0147] disclose further dynamically configuring disk group, [0083] “a mount point datum which specifies the mount point of the file system…” and see Fig. 3C for volume group and mount point).

Yamagami does not explicitly teach: “the at least one replication volume remains at least partially non-configured for the replication target during data replication from the replication source to the replication target, in which changes to one or more storage volumes at the replication source are replicated and made, prior to failover, to one or more storage volume at the replication target;” and “based on an indication of failover from a replication source site to a replication target site, automatically configuring, using the obtained replication volume configuration information, the at least one replication volume for the replication target in preparation for use by an application of the replication target site.”
In the same field of endeavor (e.g., disaster recovery with replicating, mirroring, snapshot algorithm), Quintiliano teaches: “wherein… the at least one replication volume remains at least partially non-configured for the replication target during data replication from the replication source to the replication target” (par. [0024] “the database and transaction log replicas fail to mount for some reason, the failure to mount can be detected before any further steps are taken. Instead, the issues causing the drive not to mount can be identified, and after resolving the issue the mount process can be started again. For example, a set of storage vendor tools can be used to run a check to determine why a databases or transaction logs drive did not mount on to the second Exchange server. Alternatively, a user could run a series of checks via a computer to determine why the databases or transaction logs did not mount on to the second Exchange server.” wherein the “did not mount” is interpreted as “non-configured”, par. [0038] “… The information is saved in a configuration file on each server and may be imported to additional servers to mount or dismount the proper disks…” teaches the “remains at least partially non-configured” and par. [0044] “…to mount the partially replicated disks on the disaster recovery storage device…” where the replicated disks or replicated data snapshots are interpreted as the replication volume); and 
based on an indication of failover from a replication source site to a replication target site (Abstract: “A method and system for performing a failover process on a production server.  A source server and disaster recovery server are assigned indicators when operating in failover mode…”, and par. [0023] “detecting a failover at a first Exchange server… The detected failover can be either a soft failover or a hard failover.” teaches indicating failover from source site to target site), automatically configuring, using the obtained replication volume configuration information (see again in pars. [0023] “…Based on the detected failover, a storage area network (SAN) command can be issued to mount one or more drives containing database snapshots and/or transaction logs from the first Exchange server. The databases and log drives are mounted at a second, disaster recovery Exchange server that will take over the functions of the first Exchange server.” and [0025-26] including “a configuration domain controller… for configuration information…” and par. [0043] includes “automatically mount” teaches automatically configuring), the at least one replication volume for the replication target in preparation for use by an application of the replication target site (pars. [0043] “When a failover occurs during database or transaction log replication…the system can automatically mount the disks based on the data in the configuration editor and can run… by using the Eseutil.exe application.”, and [0044] “…mounting the mailbox stores on a disaster recovery server. Alternatively, if the administrator chooses to mount the partially replicated disks on the disaster recovery storage device, the Eseutil.exe application may perform a soft recovery and a consistency check to report to the administrator the output of the results of the tests. The administrator can then make decisions to mount the disks or to mount the last replicated data snapshots and move forward with the failover process.” wherein the replication of database and transaction log, replicated disks, and data snapshots are interpreted as replication volume. See MPEP 2111 – Claim Interpretation).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Quintiliano would have provided Yamagami with the above indicated limitations for performing “failover” process on a production server/source server/site (Quintiliano: see Abstract, and pars. [0016-18]. [0023-26] and [0043-44]).

Yamagami and Quintiliano do not explicitly teaches the amended limitation, e.g., “in which changes volumes at the replication source are replicated and made, prior to failover, to one or more storage volumes at the replication target.” (***Examiner’s notes: the amended limitation is defined/disclosed in the Applicant’s specification at paragraph [0017] “… Moreover, the replication target volumes are not writable by the secondary virtual machine operating systems until failover, so changes by them prior to failover are not possible…”)
In the same field of endeavor (i.e., data processing), Choudlary teaches the amended limitation “in which changes volumes at the replication source are replicated and made, prior to failover, to one or more storage volumes at the replication target” (figs. 2-3, elements 305-315: teaches the values transfer from first volume 170(1) of the primary site 100(1) to the second volume 170(2) of the secondary site 100(2) via the replication log 180, and the transferring including the change/update of values/data as disclosed in col. 6, lines 45-67 to col. 7, lines 1-21, e.g. “As noted above, mapping information 190 maps the information in replicator log 180 to secondary volume 170(2). For example, if replicator log 180 is a queue that currently has four entries, each of which stores a value that was written to primary volume 170(1) by application 120 before the failover, mapping information 190 can identify the portion of secondary volume 170(2) that corresponds to each of those entries. Accordingly, mapping information 190 can be used to identify which portions of secondary volume 170(2) are out of sync. If, for example, the second entry in replicator log 180 stores the new value of block A of secondary volume 170(2),… In one embodiment, mapping information 190 stores information that is used to locate a value identified by a tuple, which includes a volume identifier (used to differentiate among volumes if several volumes are being replicated) and a logical block number, within replicator log 180” and “As values in replicator log 180 are copied to secondary volume 170(2), replicator module 160(2) updates mapping information 190. Additionally, these values can be deleted from replicator log 180 (e.g., by explicitly removing such values or by moving a pointer to the head of the queue to the next entry in the queue). For example, if the first entry in replicator log 180 corresponds to block B of secondary volume 170(2) (and if no other entries in replicator log 180 correspond to block B), information identifying block B will be removed from mapping information 190 as soon as replicator module 160(2) has written block B (or a group of values that include the new value of block B) to secondary volume 170(2). Additionally, replicator module 160(1) can remove that value of block B from replicator log 180 as soon as replicator module 160(2) acknowledges that the new value of block B has been written to secondary volume 170(2)...”; col. 8, lines50-63 teaches the synchronizing the changes of primary volumes to secondary volumes, and col. 9, lines 8-14 “…Before the failover occurs,…generates and/or updates mapping information 190 (if mapping information 190 is not already update to date) and sends a copy of mapping information 190 to secondary site 100(2)…”, wherein the “Before the failover” equals “prior to failover”)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Choudhary would have provided Yamagami and Quintilliano with the above indicated limitations for performing replication includes replicating the changed/updated data volumes from primary to secondary sites efficiently (Choudhary: see figs. 2-3, and col. 6, lines 45-67 and col. 7, lines 1-60).

Regarding claim 2, Yamagami teaches: wherein configuring the at least one volume group (Yamagami: par. [0147] discloses dynamically configuring the mirror volumes and the Disk Group for “disaster recovery”) comprises configuring for the replication target a volume group having one or more storage devices (Yamagami: pars. [0092-94] embedded the volume group having one or more storage devices (see Fig. 3D and pars. [0072-76]); Fig. 3C at element 322 in “Mount point”), and configuring one or more mount points of the volume group (Yamagami: par. [0086] discloses the configuring mount point of the volume group, e.g., “…. A "disk group information" field 312 contains information suitable for mapping a logical volume to one or more physical volumes (devices). Thus, for example, the entry shown in the figure shows that the logical volumes "/dev/vx/dsk/VG01/vol01" and "/dev/vx/dsk/VG01/vol02" are defined on the physical volume "c2t0d1," "c2t0d2," and "c3tld0." There can be two or more "disk group information" fields if several disk groups (530, FIG. 5) are defined on an application server 110” wherein the “VG01” is interpreted as volume group).

Regarding claim 3, Yamagami teaches: wherein configuring the at least one mount point comprises configuring a name, file system, size, and permission options of the at least one mount point. (Yamagami: Fig. 3C at element 322 in “Mount point”, and pars. [0083], e.g., “volume name”, “mount point of the file system”, “capacity”=size, [0086] “information suitable for mapping”=permission options, and [0088]).


Regarding claim 6, Yamagami teaches: wherein obtaining the replication volume configuration information comprises obtaining the replication volume configuration information from the replication source site, the replication volume configuration information being built by a component of the replication source site. (Yamagami: pars. [0005-6] as explained above in the primary storage=source site, and [0125]).

Regarding claim 7, Yamagami teaches: wherein the replication volume configuration information is built based on pairing information obtained at least partially from a repository storing replication relationships. (Yamagami: Figs. 1-3 for the repl. conf. volume information and relationship in the database mount table).

Regarding claim 8, Yamagami teaches: wherein on the basis of the pairing information, configuration of at least one storage device of the replication source site is ignored in building the replication volume configuration information (Yamagami: Abstract: “Replication of volumes is facilitated by tools which provide and manage a pool of mirror volumes. Primary (or production) volumes containing user provided data are easily mirrored by volumes selected from the pool. User criteria can be provided to limit the selection of candidate volumes for mirroring.” By user provides data and using tools to replication of volumes at the primary/production=source volume site is interpreted as the “is ignored in building the replication volume configuration information” as known by a skilled artisan, pars. [0005-6] as explained above in the primary storage=source site, [0052] “…An appropriately configured VPM agent 111 can interact with the application to access the mapping information. Other applications may store the mapping information in a configuration table that is stored in a file. In that case, an appropriately configured VPM agent can be created to obtain the information by simply parsing through the contents of the file” that is mean “ignored” in building the configuration information, and   [0125] “…if the -vol argument is specified, then the a list of primary volumes is provided in the parametric information. However, if the -app argument is specified, then the VPM engine 101 obtains a list of information identifying the primary volumes on which the specified application object is stored by referencing the system configuration tables.”).
Claims 10-12, and 16-18 are rejected in the analysis of above claims 1-3, and 6-8; and therefore, the claims are rejected on that basis.

Claims 4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami, Quintiliano, and Choudhary, and further in view of McAlister et al., US Pub. No. 20110099147 (hereinafter “McAlister”).
Regarding claim 4, the claim is rejected by the same reasons set forth above to claim 1. However, Yamagami, Quintiliano, and Choudhary do not explicitly teach the limitations in claim 4.
In the same field of endeavor (i.e., data processing), McAlister teaches: 
determining, as part of the configuring the at least one mount point, whether mounting a mount point of the at least one mount point presents a conflict with an existing mount point of the replication target site (McAlister: par. [0062] the new instance is the same existed instance in both primary and secondary replicate sites (i.e., duplicate conflict) as known by a skill artisan); and
END920150103US1 Page 34 of 42based on determining that mounting the mount point presents a conflict, automatically unmounting the existing mount point and mounting the mount point. (McAlister: par. [0062] “unmounting” the volume, stopping or disconnecting from the primary/source site)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art to combine the teachings of the cited references because the teachings of McAlister would have provided Yamagami, Quintiliano, and Choudhary with the above indicated limitations for the benefit of unmouting the replication volume when the error occurred.
Claims 13 and 19 are rejected in the analysis of above claim 4; and therefore, the claims are rejected on that basis.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami, Quintiliano, and Choudhary, and further in view of Patil, US Pub. No. 20120271797 (hereinafter as “Patil”).
Regarding claim 9, the claim is rejected by the same reasons set forth above to claim 1. However, the combination of Yamagami, Quintiliano, and Choudhary do not explicitly teach the limitations in claim 9.
In the same field of endeavor (i.e., data processing), Patil teaches: 
wherein the replication source site comprises a plurality of primary virtual machines and the replication target site comprises a plurality of corresponding secondary virtual machines to which the failover is to occur (Patil: Fig. 1; and par. [0007] disclosed the “replication source”, Fig. 8, element 801 disclosed “initiating a replication and synchronization” between “a parent virtual machine” and “a child virtual machine”; pars. [0005, and 0057-58] e.g., “parent virtual machine” at the primary node=source site is specified for use as a replication and subsequent synchronization target of “the child virtual machine” at the secondary node=target site, and failover algorithm disclosed in pars. [0032, and 0037], [0041 and 43-44], and [0053] implemented the mount point algorithm via such address) wherein the replication volume configuration information comprises replication volume configuration information specific to each primary virtual machine of the plurality of primary virtual machines (Patil: pars. [0014], e.g., metadata, and [0041] e.g., the “replicated volume group data” are interpreted as the configuration information, [0043-44] each primary virtual machine of the plurality VM, see Fig. 2, and [0057] wherein the “set of data objects” at the snapshot time period is interpreted as the configuration information specific to the replication source/primary site having parent vm and the secondary site having child vm), and wherein the automatically configuring the at least one replication volume for the replication target comprises automatically configuring on each secondary virtual machine of the plurality of secondary virtual machines a respective at least one volume group and at least one mount point of a corresponding primary virtual machine of the plurality of primary virtual machines (Patil: Abstract: “a reference volume for initial synchronization of a replication volume group…”, “…clustering software may configure the node before staring the application on it…..”network hardware may have to be configured, and some supporting applications may need to be running as well” which is interpreted as “automatically configuring” as known by a skilled artisan, pars. [0004] “replication volume groups”, [0008] and [0043-44] and [0053] teach “mount point” between the primary node having parent virtual machine and secondary node having child virtual machine, and Fig. 4).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art to combine the teachings of the cited references because the teachings of Patil would have provided Yamagami, Quintiliano, and Choudhary with the above indicated limitations for the benefit of virtual machine(s) between source site and target site when the fail-over occurred.
Claim 15 is rejected in the analysis of above claim 9; and therefore, the claim is rejected on that basis.

Claims 5, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami, Quintiliano, and Choudhary, and further in view of Stafford et al., US Patent No. 7640409 (hereinafter as “Stafford”).
Regarding claim 5, the claim is rejected by the same reasons set forth above to claim 1.  Furthermore, Yamagami teaches wherein the obtained replication volume configuration information (Yamagami: pars. [0050-52] in providing/obtaining and identifying dataset=configuration information, mapping information in the conf. table) comprises a partial identifier of a storage device of the replication target (Yamagami: see in Figs. 3B e.g., “Instance Identifier”, Fig. 3F is shown the volume ID, Volume Name of the mirror=replication, par. [0091] “volume identifier,” and “a physical disk group identifier” which is interpreted as the partial identifier of a storage device) and wherein the using the obtained replication volume configuration information (Yamagami: Figs. 3A-F are shown the volume conf. information and relationship, Figs. 6-7 implied obtaining replication volume conf. information) comprises: 
obtaining, from the obtained replication volume configuration information, the partial identifier of the storage device (Yamagami: Figs. 3B e.g., “Instance Identifier”, Fig. 3F is shown the volume ID, Volume Name of the mirror=replication, par. [0091] “volume identifier,” and “a physical disk group identifier” which is interpreted as the partial identifier of a storage device); 
querying an operating system of the replication target site to identify a full identifier for the storage device (Yamagami: pars. [0053-68] where the SQL query is illustrated querying an operating system including identified full identifier);
using the full identifier for the storage device to obtain a disk name for the storage device (Yamagami: Figs. 3A-G as explained above; and pars. [0053-68]); and 
using the disk name to configure a volume group of the at least one volume group (Yamagami: par. [0091] “volume identifier,” and “a physical disk group identifier”= disk name to configure the volume group as shown in Fig. 3F, e.g., the volume ID, Volume Name, Fig. 3D and 3C, and Fig. 5, at elements 520 and 530).  
Yamagami, Quintiliano, and Choudhary do not explicitly teach the amended limitation “after receiving the indication of the failover.”
In the same field of endeavor (i.e., data processing), Stafford teaches “after receiving the indication of the failover”(Stafford: col. 2, lines 1-13 “…When the first and second storage volumes are synchronized, a switchover is performed from the first storage volume to the second storage volume,…”; and col. 11, lines 14-25 “…After the migration switchover, …”, wherein the “switchover” is interpreted to “failover” looking at the title “…data migration and failover”). 
Accordingly, it would have been obvious to one of ordinary skill in the data processing art to combine the teachings of the cited references because the teachings of Stafford would have provided Yamagami, Quintiliano, and Choudhary with the above indicated limitation for performing the data migration after receiving the indication of the failover (Stafford: col. 11, lines 14-67).

Claim 14 is rejected in the analysis of above claim 9; and therefore, the claim is rejected on that basis.

Regarding claim 21, the claim is rejected by the same reasons set forth above to claim 1.  However, Yamagami and Quintiliano do not explicitly teach the limitation: “the at least one volume group and the at least one mount point being at least partially non-configured for the replication target.”
In the same field of endeavor (i.e., data processing), Stafford teaches: “the at least one volume group and the at least one mount point being at least partially non-configured for the replication target.” (Fig. 3 at element 308, e.g., “un-configure”=non-configured; and col. 11, lines 35-67 teaches the volume group and mount point being removed as “in unknown state”, and col. 12, lines 1-48, e.g., “unmounted” migration device and delete from file system)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art to combine the teachings of the cited references because the teachings of Stafford would have provided Yamagami and Quintiliano with the above indicated limitation for performing least partially non-configured/un-configure the migrated volume group and mount point(s) during migration/replication (Stafford: col. 11, lines 14-67 to col. 12, lines 1-48).

Response to Arguments
Referring to double patenting rejections, the rejections are still maintained until a Terminal Disclaimer is filed in a time manner (see Remarks, page 8).
Referring to claim rejections under 35 U.S.C. 103, the Applicant’s arguments filed on 08/12/2022 (see Remarks, pages 9-12) to the amended limitation(s) have been fully considered, but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record.  See the above rejections for details.
The Examiner has full latitude to interpret limitation(s) of each claim in the broadest reasonable sense. See MPEP 2111 – Claim Interpretation: "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation). In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. 
The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

Prior Arts
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169   

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169